UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6764


ANTHONY LAMAR WRIGHT, a/k/a Anthony L. Wright, formerly #250258,

                   Plaintiff - Appellant,

             v.

DR. DARBY, in his individual capacity; DR. RANDOLPH, in her individual
capacity; DR. GRANT, in his individual capacity; SHERIFF STRICKLAND, in
his individual capacity; SHERIFF KOON, in his individual capacity; SHERIFF
LEON LOTT, in his individual capacity; CORRECT CARE SOLUTIONS;
SOUTHERN HEALTH PARTNERS; SERGEANT HOLLEY; DR. CHAVES, in
his individual capacity; CHARLESTON COUNTY DETENTION CENTER;
SHERIFF AL CANNON; NURSE HERNDON, in her individual capacity,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:16-cv-00218-TLW)


Submitted: September 14, 2017                          Decided: September 21, 2017


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Lamar Wright, Appellant Pro Se. Mark Victor Gende, John Earle Tyler,
SWEENY, WINGATE & BARROW, PA, Columbia, South Carolina; Otto Edworth
Liipfert, III, GRIFFITH, FREEMAN & LIIPFERT, LLC, Beaufort, South Carolina;
Michael Stephen Pauley, PAULEY LAW FIRM, LLC, Lexington, South Carolina;
Andrew Lindemann, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina;
James Grant Long, III, NEXSEN PRUET, LLC, Columbia, South Carolina; Charles
Albert Kinney, Jr., Daniel Roy Settana, Jr., MCKAY LAW FIRM, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Anthony Lamar Wright seeks to appeal the district court’s order adopting the

magistrate judge’s reports and recommendations and dismissing Wright’s 42 U.S.C.

§ 1983 (2012) civil rights action as against all Defendants. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 20, 2017. The

notice of appeal was filed on June 14, 2017. Because Wright failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal.   We deny Wright’s motions for appointment of counsel and for summary

judgment against Defendant Dr. Grant. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              3